DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Quang Nguyen on April 26, 2022.

The following amendments were discussed and agreed to by Applicant:
1) In claim 34, line 2, after “administering”, insert “a pharmaceutically effective amount of”.
1) In claim 38, line 1, delete “composition” and insert “method”.
2) Delete claims 25-33.  

Reasons for Allowance
 	The claimed invention of “method for anti-aging or regenerating the skin, the method comprising administering a pharmaceutically effective amount of piperonylic acid to an individual” is novel and non-obvious. The closest prior art is due to Atsushi (JP 2005-263638) of record. Atsushi teaches the treatment of wrinkles derived from photoaging with piperinic acid.  Atsushi does not teach piperonylic acid. The structures of piperonylic acid and piperinic acid are illustrated below.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 	Based on the structure variation, one of ordinary skill in the art would not find the substitution of piperonylic acid obvious over piperinic acid. Moreover, Applicant successfully demonstrates the effectiveness of piperonylic acid in the promotion of growth and proliferation of keratinocytes. As illustrated in FIG 8A, it was confirmed that when cells were treated with piperonylic acid, cell growth and proliferation were significantly increased compared to the negative control (**p<0.01, ****p<0.0001).

    PNG
    media_image2.png
    546
    297
    media_image2.png
    Greyscale


Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Claims 34-42 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627